Reasons for Allowance

	Claims 15-33 are allowed.
	The arguments against the 35 USC 112(b) rejections are persuasive, in that there is enough support for the “trials” to confer the dimensions or the layer between the second and third layers to Figure 5, which was constructively elected.
	The arguments against he 35 USC 103 rejection of Lim et al. in view of Zamani-Kord et al. are persuasive.  Although the prior art discloses all the claimed elements, the arguments that Zamani-Kord et al. teach away from Lim are persuasive, namely, that providing the security elements of Zamani-Kord teach away from the openings forming a “see-through window” in Lim et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637